Exhibit 10.1

 

STEADYMED LTD.

 

AMENDED AND RESTATED 2009 STOCK INCENTIVE PLAN

 

Approved by the Board of Directors of the Company on February 20, 2015.

Approved by the shareholders of the Company on March 1, 2015.

Amended by the Board of Directors of the Company on August 8, 2016.

Amended by the shareholders of the Company on October 5, 2016.

 

1.                                      PURPOSE OF THE PLAN AND EFFECTIVE DATES

 

1.1                               The purpose of this Amended and Restated
SteadyMed Ltd. 2009 Stock Incentive Plan (the “Plan”), is to assist SteadyMed
Ltd., an Israeli company (the “Company”), or any Affiliate of the Company, which
now exists or hereafter is organized or acquired by the Company, in attracting,
motiving, retaining and rewarding employees, directors, officers, consultants,
advisors, and any other person or entity whose services are considered valuable
(collectively, the “Service Providers”) to continue as Service Providers, to
increase their efforts on behalf of the Company or an Affiliate and to promote
the success of the Company’s business, by providing such Service Providers with
opportunities to acquire a proprietary interest in the Company by the issuance
of Ordinary Shares of the Company, and by the grant of options to purchase
Shares and awards of Restricted Shares (“Restricted Shares”), Restricted Share
Units (“RSUs”) and other Share-based Awards pursuant to the Plan, subject to
such rulings from the Israeli Income Tax Authorities (the “ITA”) as may be
determined to be necessary or appropriate under Applicable Law. All capitalized
terms used herein shall have the meanings assigned to them in Section 4 below,
unless otherwise indicated.

 

1.2                               The Plan was originally adopted by the Board
of Directors of the Company on June 18, 2009, and the Plan as Amended and
Restated was approved by the Board on February 20, 2015 in anticipation of the
Company’s initial public offering. The amended and restated Plan shall take
effect upon the date of its adoption by the Board and, with respect to Grantees
who are not Israeli Grantees, the date of approval of the Plan by the Company’s
shareholders in accordance with Company’s Articles of Association (the
“Restatement Effective Date”).

 

1.3                               The Plan contemplates the issuance of Awards
by the Company, both as a private company and as a publicly traded company.

 

2.                                      TYPES OF AWARDS

 

The Plan is intended to enable the Company to issue Awards under varying tax
regimes. The types of Awards that may be issued under the Plan include:

 

2.1                               Awards subject to the provisions of Section
102 of the Ordinance, and all regulations and interpretations adopted
thereunder, including the Income Tax Rules (Tax Benefits in Stock Issuance to
Employees) 5763-2003 (the “Rules”) or such other rules published by the ITA
(such Awards, “102 Awards”). 102 Awards may deemed Capital Gain Awards, Ordinary
Income Awards or 102 Non-Trustee Options. The 102 Awards are subject to the
approval, if required, of the ITA and receipt by the Company of all approvals
thereof;

 

2.2                               Awards subject to Section 3(9) of the
Ordinance (“3(9) Awards”);

 

1

--------------------------------------------------------------------------------


 

2.3                               Incentive Stock Options (“ISOs”) within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted United States federal tax statute, as amended from time to
time, to be granted to Employees who are deemed to be residents of the U.S. for
purposes of taxation;

 

2.4                               Nonqualified Stock Options to be granted to
Service Providers who are deemed to be residents of the U.S. for purposes of
taxation; and

 

2.5                               Other share-based Awards.

 

In addition to the issuance of Awards under the relevant tax regimes in the
State of Israel and the United States of America, the Plan contemplates
issuances to Grantees in other jurisdictions with respect to which the Committee
is empowered to make the requisite adjustments in the Plan (including, without
limitation, the adoption of sub-plans) and set forth the relevant conditions in
the Company’s agreement with the Grantee in order to comply with the
requirements of the tax regimes in any such jurisdictions.

 

3.                                      ELECTION OF THE ADMINISTRATOR.

 

With respect to Grantees resident in or subject to the tax regime of the State
of Israel, the Administrator may elect from time to time the tax treatment which
shall apply the Awards granted to such Grantees which shall be either Capital
Gain Awards, 102 Ordinary Income Awards, as permitted by Applicable Law and
shall notify all relevant authorities of such election (the “Election”). The
Administrator shall be entitled to change such Election from and after the date
12 months from the end of the year in which the first grant was made in
accordance with the previous Election or such other date as may be allowed by
Applicable Law. For so long as an Election is in effect, all Trustee Stock
Awards shall be issued as either 102 Capital Gain or as 102 Ordinary Income
Awards in accordance with the Election then in effect.

 

4.                                      DEFINITIONS.

 

4.1                               For purposes of this Plan, the following
capitalized terms shall have the following meanings:

 

“Administrator” means the Committee appointed by the Board to administer the
Plan, or the Board of the Company.

 

“Affiliate” has the meaning assigned thereto in Rule 405 of Regulation C under
the Securities Act. For the purpose of Options granted pursuant to 102 Awards,
“Affiliate” shall also mean an “employing company” within the meaning of Section
102(a) of the Ordinance.

 

“Applicable Law” means any applicable law, rule, regulation, statute,
pronouncement, policy, interpretation, judgment, order or decree of any federal,
provincial, state or local governmental, regulatory or adjudicative authority or
agency, of any jurisdiction, and the rules and regulations of any stock exchange
or trading system on which the Shares are then traded or listed.

 

“Award” means any Restricted Share, Option or any other Share-based award,
granted to a Grantee under the Plan and any Share issued pursuant to the
exercise thereof.

 

2

--------------------------------------------------------------------------------


 

“Award Agreement” shall mean the written agreement between the Company and a
Grantee evidencing the terms and conditions of an individual Award grant, as
further specified in this Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means (i) any action by a Grantee involving willful malfeasance or a
willful breach of such a Grantee’s fiduciary duties in connection with such
Grantee’s employment or engagement with the Company or with any Subsidiary; (ii)
the conviction of a Grantee in a court of law of, or a guilty plea by the
Grantee to, a felony or a fraud or any other similar act; (iii) any refusal to
carry out a reasonable directive of the chief executive officer, the Board or
the Grantee’s direct supervisor, which involves the business of the Company or
its Subsidiaries and was capable of being lawfully performed; (iv) embezzlement
of funds of the Company or its Subsidiaries; or (v) an act of moral turpitude,
or any similar act, to the extent that such act causes or may cause injury to
the reputation of the Company and/or to any of the Company’s Subsidiaries, all
as determined by the Board; (vi) any other act or omission which, in the
reasonable opinion of the Board, could adversely affect the financial results or
prospects of the Company and/or any of the Company’s Subsidiaries or harm the
business reputation of the Company and/or any of the Company’s Subsidiaries;
(vii) any other circumstance deemed by Applicable Law to constitute termination
for cause, including circumstances relieving an employer from the duty to pay
severance pay to the Grantee; (viii) termination of a Grantee’s employment for
cause in accordance with provisions of his or her employment agreement or
engagement agreement, if any, with the Company or with the relevant Subsidiary
or (ix) any breach of the Grantee’s fiduciary duties or duties of care of the
Company; including without limitation disclosure of confidential information of
the Company.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Committee” means a committee established by the Board to administer the Plan.

 

“Companies Law” means the Israel Companies Law-1999 and the regulations
promulgated thereunder, all as amended from time to time.

 

“Consultant” means any person, other than an Employee, who is engaged by the
Company and/or an Affiliate to render consulting, advisory or other services to
the Company and/or an Affiliate.

 

“Controlling Party” has the meaning set forth in Section 32(9) of the Ordinance,
either as of the date of an Award or as a result thereof.

 

“Disability” means (i) the inability of a Grantee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months, as
determined by a medical doctor satisfactory to the Committee or (ii) if
applicable, a “permanent and total disability” as defined in Section 22(e)(3) of
the Code or Section 409A(a)(2)(c)(i) of the Code, as amended from time to time.

 

“Employee” means a person who is employed by the Company or any of its
Affiliates, including, for the purpose of Section 102, an individual who is
serving as an “office holder” (“Nose Misra” — as defined under the Companies
Law), but excluding any Controlling Party. A person employed by the Company or
any Affiliate shall not cease to be an Employee for the purposes of the Plan in
the case of (i) any leave of absence approved by the Company or any Subsidiary
or, (ii) transfers between locations of the Company or, (iii) transfer of
employment between the Company, any Affiliate and/or any successor.

 

3

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Date” means the on which a Grantee exercises all or a portion of an
Award.

 

“Exercise Period” means the period, commencing on the date of grant of an
Option, during which an Option shall be exercisable, subject to any vesting
provisions thereof and the termination provisions hereof.

 

“Exercise Price” means the exercise price for each Share covered by an Option.

 

“Fair Market Value” means, as of a particular date, the fair market value of one
Ordinary Share as determined by the Administrator in its discretion, and in a
manner consistent with Code Sections 409A and 422, or with the Ordinance, as
applicable.

 

“Grantee” means a person who receives a grant of an Award under the Plan.

 

“Non-Employee” means a Consultant, adviser, Service Provider, Controlling Party
or any other person, who is not an Employee under Applicable Law.

 

“Nonqualified Stock Option” means any Option granted to a Service Provider who
is deemed to be a resident of the U.S. for purposes of taxation, which Option is
not designated as, or does not meet the conditions for, an Incentive Stock
Option.

 

“Options” means all options to purchase Shares granted as 102 Awards, 3(9)
Awards, Incentive Stock Options and Non-Qualified Stock Options.

 

“Ordinance” means the Israeli Income Tax Ordinance (New Version) 1961, and the
regulations promulgated thereunder, all as amended from time to time.

 

“Ordinary Shares” means the ordinary shares of the Company, nominal value
NIS0.01 each.

 

“Parent” means any company (other than the Company), which now exists or is
hereafter organized, (i) in an unbroken chain of companies ending with the
Company if, at the time of granting an Award, each of the companies (other than
the Company) owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other companies in
such chain, or (ii) if applicable, as defined in Section 424(e) of the Code.

 

“Retirement” means a Grantee’s retirement pursuant to applicable law or in
accordance with the terms of any tax-qualified retirement plan maintained by the
Company or any of its affiliates in which the Grantee participates.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Shares” means Ordinary Shares, par value NIS 0.01 of the Company, or shares of
such other class of shares of the Company as shall be designated by the Board in
respect of the relevant Award.

 

4

--------------------------------------------------------------------------------


 

“Subsidiary” means any company (other than the Company), which now exists or is
hereafter organized or acquired by the Company, (i) in an unbroken chain of
companies beginning with the Company if, at the time of granting an Award, each
of the companies other than the last company in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other companies in such chain, or (ii) if
applicable, as defined in Section 424(f) of the Code.

 

“Ten Percent Shareholder” means a Grantee who, at the time an ISO is granted,
owns shares possessing more than ten percent (10%) of the total combined voting
power of all classes of shares of the Company or any Parent or Subsidiary.

 

“Trustee” means the trustee appointed by the Administrator, as the case may be,
to hold certain Options and/or Shares (and, in relation with 102 Awards,
approved by the Israeli tax authorities), if so appointed.

 

4.2                               Other Defined Terms. The following terms shall
have the meanings ascribed to them in the Sections set forth below:

 

Term

 

Section

102 Awards

 

2.1 and 6.3

102 Capital Gains Track Options

 

9.1

102 Non-Trustee Options

 

6.3

102 Ordinary Income Track Options

 

9.1

102 Trustee Options

 

9.1

3(9) Awards

 

2.2

Company

 

1

Disqualifying Disposition

 

11.7

Election

 

3

Eligible 102 Grantees

 

7.2

ISOs

 

2.3

ISO Shares

 

11.4

ITA

 

1

Market Stand-Off

 

19.1

Merger/Sale

 

16.2

Option Agreement

 

8.1

Plan

 

1

Required Holding Period

 

9.3

Restatement Effective Date

 

1.2

Restricted Period

 

13.3

Restricted Share Agreement

 

13

Restricted Shares

 

1

RSUs

 

14

RSU Agreement

 

14.1

Rules

 

2.1

Service Provider(s)

 

1

Successor Corporation

 

16.2.1

Vesting Schedule

 

8.4

Withholding Obligations

 

20.3

 

5

--------------------------------------------------------------------------------


 

5.                                      AUTHORIZED SHARES.

 

5.1                               Shares Subject to the Plan. Immediately prior
to the Restatement Effective Date, there were 113,884 Shares reserved and
available for the issuance of Awards under the Plan. In addition, the reserved
pool under the Plan will be automatically increased annually each January 1st
beginning January 1, 2017 through (and including) January 1, 2024 by a number of
Shares equal to the lower of (i) such an amount of Ordinary Shares reflecting an
amount of four percent (4%) of the total of Shares outstanding on December 31 of
the preceding year, subject to adjustment due to certain changes as provided
under the Plan, which shall be ratified by the Board, or (ii) a number of Shares
determined by the Board, if so determined by the Board prior to the January 1 on
which the increase would otherwise occur. The class of Shares shall be
designated by the Board (or the Committee) with respect to each Award and the
notice of grant shall reflect such designation.

 

5.2                               Source of Shares. Shares issuable under the
Plan will be Shares of authorized but unissued or reacquired Ordinary Shares,
including on and after the date the Company’s Shares become listed on a national
exchange, Shares repurchased by the Company on the open market or otherwise.

 

5.3                               Other Share Limits.

 

5.3.1                     ISO Limit. A maximum of 341,652 Shares may be issued
under the Plan pursuant to the exercise of ISOs.

 

5.3.2                     Code Section 162(m) Limits. At such time as the
Company becomes subject to the limits of Section 162(m) of the Code, the
following limits shall apply:

 

(i)                                    A maximum of 100,000 Shares subject to
Options and other Awards whose value is determined by reference to an increase
over an exercise or strike price of at least 100% of the Fair Market Value on
the date the Share-based Award is granted may be granted to any one Grantee in
any one calendar year.

 

(ii)                                A maximum of 100,000 Shares that are
performance-based full value awards (such as Restricted Shares or RSUs) may be
granted to any one Grantee during any one calendar year (whether the grant,
vesting or exercise is contingent upon the attainment of performance goals
during the performance period).

 

5.4                               Expiration. Any Share underlying an Award
granted hereunder that has expired or was cancelled or terminated or forfeited
for any reason without having been exercised shall be automatically, and without
any further action on the part of the Company or any Grantee, returned to the
“pool” of reserved Shares hereunder and shall again be available for grant for
the purposes of the Plan (unless the Plan shall have been terminated) or unless
the Committee or the Board determines otherwise.

 

5.5                               Increase or Decrease in Reserved Shares;
Termination of the Plan. Notwithstanding the other provisions of this Section 5,
the Board may, subject to any other approvals required under any Applicable Law,
increase or decrease the number of Shares to be reserved under the Plan,
provided that the number of Shares so reserved shall not be lower than the total
obligations of the Company with respect to Grantees hereunder. Such Shares may,
in whole or in part, be authorized but unissued Shares, or Shares that shall
have been or may be reacquired by the Company (to the extent permitted pursuant
to the Companies Law) or by a trustee appointed by the Board under the relevant
provisions of the Ordinance, the Companies Law or any equivalent provision. Any
Shares that are not subject to outstanding Awards at the termination of the Plan
shall cease to be reserved for the purpose of the Plan, but until termination of
the Plan, the Company shall at all times reserve a sufficient number of Shares
to meet the requirements of the Plan.

 

6

--------------------------------------------------------------------------------


 

6.                                      ADMINISTRATION.

 

6.1                               Procedure. The Plan shall be administered by
the Administrator. In the event that an action necessary for the administration
of the Plan is required under law to be taken by the Board, then such action
shall be so taken by the Board. In any such event, all references herein to the
Committee shall be construed as referenced to the Board.

 

6.2                               Powers of the Administrator. Subject to the
terms and conditions of the Plan, and subject to the approval of any relevant
authorities and Applicable Law, the Administrator shall have the authority, in
its discretion:

 

(i)                                    to select the Service Providers to whom
Awards may from time to time be granted hereunder, and to grant said Service
Providers the Awards;

 

(ii)                                to determine, from time to time, the type of
Awards to be granted to Service Providers;

 

(iii)                            to approve forms of the Award Agreements (which
need not be identical) for use under the Plan;

 

(iv)                             to prescribe the terms and conditions (which
need not be identical) of Awards granted under the Plan to such persons,
including, without limitation, the Vesting Schedule and Exercise Price;

 

(v)                                 to exercise such powers and to perform such
acts as are deemed necessary or expedient to promote the best interests of the
Company with respect to the Plan, including but not limited to prescribing
amending and rescinding any provisions or rules related to the Plan;

 

(vi)                             to amend any outstanding Award and to
accelerate the vesting or extend the exercisability of any Award and to waive
conditions or restrictions on any Award it shall deem appropriate, to the extent
consistent with Applicable Law; however, the authority granted hereunder to
change or modify existing terms of an Award shall not adversely affect the
Grantee thereof, and with respect to an Israeli Grantee, such modification of
terms may require the approval of the ITA prior to such having effect.

 

(vii)                         to allow Grantees to satisfy withholding tax
obligations by electing to have the Company, if permitted under Applicable Law,
withhold from the Award Shares to be issued upon exercise of an Award that
number of Award Shares having a value equal to the relevant withholding tax
obligation. The value of the Award Shares to be withheld shall be determined on
the date that the amount of tax to be withheld is to be determined or as
determined under Applicable Law. All elections by Grantees to have Award Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable and after consultation with
the Company’s counsel, and with respect to Israeli Grantees, such withholding
may require obtaining an approval from the ITA; and

 

7

--------------------------------------------------------------------------------


 

(viii)                     to construe and interpret the terms of the Plan, the
Award Agreements and Awards.

 

6.3                               Notice of Grants; Authorization of Shares.
Grants of Awards shall be made pursuant to written notice to Grantees setting
forth the terms of the Award. Such notice shall designate the type of Award as
one of the following: (i) a 102 Award granted to a Trustee (either as a 102
Award (capital gain track) with Trustee or a 102 Award (ordinary income track)
with Trustee), (ii) a 102 Award without a Trustee (“102 Non-Trustee Option” and
collectively with subsection (i) above, “102 Awards”), (iii) a 3(9) Award, (iv)
an ISO, (v) a Nonqualified Stock Option, or (vi) any other type of Award.

 

6.4                               Effect of Administrator’s Decision. All
decisions, determination and interpretations of the Administrator, Committee or
Board shall be final and binding on all Grantees of any Awards under the Plan,
unless otherwise determined by the Board. No member of the Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Award granted hereunder.

 

7.                                      ELIGIBILITY.

 

7.1                               Awards may be granted to Service Providers of
the Company or any Affiliate thereof, taking into account the qualification
under each tax regime pursuant to which such Awards are granted. A person who
has been granted an Award hereunder may be granted additional Awards, if the
Committee so determines, subject to the limitations herein. Awards shall be
granted at the sole discretion of the Committee.

 

7.2                               Subject to Applicable Law, 102 Awards may not
be granted to a Controlling Party and may only be granted to Employees,
including officers and directors, of the Company or any Affiliate thereof, who
are Israeli residents (“Eligible 102 Grantees”). Awards to Eligible 102 Grantees
in Israel shall be 102 Awards. Eligible 102 Grantees may receive only 102
Awards, which may either be grants to a Trustee or grants as 102 Non-Trustee
Option. Unless otherwise permitted by the Ordinance and the Rules, no 102 Awards
to a Trustee may be granted until the expiration of thirty (30) days after the
requisite filings under the Ordinance and the Rules have been appropriately made
with the ITA.

 

7.3                               Subject to Applicable Law, Non-Employees who
are Israeli residents and are not Eligible 102 Grantees may only be granted 3(9)
Awards under the Plan.

 

8.                                      TERMS AND CONDITIONS OF OPTIONS.

 

8.1                               General. Each Option granted pursuant to the
Plan shall be evidenced by a written agreement between the Company and the
Grantee or a written notice delivered by the Company and accepted by the Grantee
(the “Option Agreement”), in such form and containing such terms and conditions
as the Committee shall from time to time approve, which Option Agreement shall
comply with and be subject to the following terms and conditions, unless
otherwise specifically provided in such Option Agreement or other terms of the
Plan.

 

8.2                               Type of Option; Number of Shares. Each Option
Agreement shall specifically state the type of Option granted thereunder and
whether it constitutes an Incentive Stock Option, Nonqualified Stock Option, 102
Option Award and the relevant track, 3(9) Option Award, or otherwise, and each
Option Agreement shall state the number of Shares covered by the Option.

 

8

--------------------------------------------------------------------------------


 

8.3                               Exercise Price. Each Option Agreement shall
state the Exercise Price.

 

8.3.1                     In the case of an Incentive Stock Option, the Exercise
Price shall not be less than 100% of the Fair Market Value of the Shares covered
by the Option on the date of grant or such other price as may be required
pursuant to the Code. For an Incentive Stock Option granted to any Ten Percent
Shareholder, the Exercise Price shall be no less than 110% of the Fair Market
Value of the Shares covered by the Option on the date of grant.

 

8.3.2                     The Exercise Price of a Nonqualified Stock Option
shall not be less than 100% of the Fair Market Value of the Shares on the date
of grant unless the Committee specifically indicates that the Option will have a
lower Exercise Price and the Option complies with Section 409A of the Code.

 

8.3.3                     With respect to other Grantees who are non-U.S.
Grantees and non-Israeli Grantees, in the case of any other Option, the per
share Exercise Price shall be equal to the Fair Market Value of the Shares on
the date of grant, or such other price as shall be determined by the Committee,
provided, however, that in no event shall the Exercise Price of an Option be
less than the par value of the shares for which such Option is exercisable.

 

8.3.4                     With respect to Israeli Grantees, the exercise price
shall be determined by the Committee

 

8.3.5                     Subject to Section 3 and to the foregoing, the
Committee may reduce the Exercise Price of any outstanding Option, provided
however that with respect to Israeli Grantees, such reduction of the Exercise
Price of any outstanding Option may require obtaining an approval from the ITA.
The Exercise Price shall also be subject to adjustment as provided in Section 16
hereof with respect to changes in capitalization of the Company. This Section
shall not apply to an Option granted pursuant to assumption of, or substitution
for, another option in a manner that complies with Code Section 424(a), whether
or not the Option is an Incentive Stock Option.

 

8.4                               Vesting of Options. Each Award Agreement shall
provide the schedule according to which such Awards shall vest and become
exercisable (the “Vesting Schedule”). The Vesting Schedule for the Awards will
be determined by the Administrator, provided that (to the extent permitted under
Applicable Law) the Administrator, in its absolute discretion, shall have the
authority to accelerate the vesting of all or a portion of any outstanding Award
at such time and under such circumstances as it, in its sole discretion, deems
appropriate. It is clarified that the Vesting Schedule may contain vesting
according to performance goals or attainment of certain milestones or any other
qualification as determined by the Administrator. Unless the Board of Directors
or the Committee provides otherwise, vesting of Options granted hereunder shall
be suspended during any unpaid leave of absence, other than in the case of any
(a) leave of absence which was pre-approved by the Company for purposes of
continuing the vesting of Options, or (b) transfers between locations of the
Company or between the Company, any Affiliate, or any respective successor
thereof.

 

8.5                               Term. Each Award Agreement shall provide the
date on which the Award shall lapse and no longer be exercisable. Subject to the
Vesting Schedule, and unless a different term is provided in the Award
Agreement, Awards may be exercised into Award Shares during ten years from the
Date of Grant, subject to earlier termination as otherwise provided in this
Section 8.

 

9

--------------------------------------------------------------------------------


 

8.5.1                     Except as provided herein, an Option may not be
exercised unless the Grantee is then in the employ of or maintaining a director,
officer, consultant, advisor or supplier relationship with the Company or a
Subsidiary or Affiliate thereof or, in the case of an Incentive Stock Option, a
company or a parent or subsidiary company of such company issuing or assuming
the Option in a transaction to which Section 424(a) of the Code applies, and
unless the Grantee has remained continuously so employed or in the director,
officer, supplier, consultant, or advisor relationship since the date of grant
of the Option. In the event that the employment or director, officer or
consultant, advisor or supplier relationship of a Grantee shall terminate (other
than by reason of death, Disability or Retirement), all Options of such Grantee
that are vested and exercisable at the time of such termination may, unless
earlier terminated in accordance with their terms, be exercised within up to
three (3) months after the date of such termination (or such different period as
the Committee shall prescribe); provided, however, that if the Company (or the
Subsidiary or Affiliate, when applicable) shall terminate the Grantee’s
employment or service for Cause (as defined below) or if, whether or not the
Grantee’s employment is terminated by either party, circumstances arise or are
discovered with respect to the Grantee that would have constituted Cause for
termination of his or her employment or service, all Options theretofore granted
to such Grantee (whether vested or not) shall, to the extent not theretofore
exercised, terminate on the date of such termination (or on which such
circumstances arise or are discovered, as the case may be) unless otherwise
determined by the Committee.

 

8.5.2                     In the case of a Grantee whose principal employer is a
Subsidiary or Affiliate, the Grantee’s employment shall also be deemed
terminated for purposes of this Section 8 as of the date on which such principal
employer ceases to be a Subsidiary or Affiliate. Notwithstanding anything to the
contrary, the Committee, in its absolute discretion, may, on such terms and
conditions as it may determine appropriate, extend the periods for which the
Options held by any individual may continue to vest and be exercisable;
provided, that such Options may lose their status as Incentive Stock Options
under applicable law and be deemed Nonqualified Stock Options as a result of the
modification of the Option to extend the exercise period and/or in the event
that the Option is exercised beyond the later of: (i) three months after the
date of termination of the employment relationship; or (ii) the applicable
period applicable with respect to a termination of the employment relationship
because of the death, Disability or Retirement of Grantee.

 

8.6                               Death, Disability or Retirement of Grantee. If
a Grantee shall die while employed by, or performing service for, the Company or
a Subsidiary, or within the three-month period after the date of termination of
such Grantee’s employment or service (or within such different period as may be
provided in an Award Agreement), or if the Grantee’s employment or service shall
terminate by reason of Disability, all Options theretofore granted to such
Grantee that are exercisable at the time of Death or Disability, may (unless
earlier terminated in accordance with their terms), be exercised by the Grantee
or by the Grantee’s estate or by a person who acquired the right to exercise
such Options by bequest or inheritance or otherwise by result of death or
Disability of the Grantee, at any time within one (1) year after the death or
Disability of the Grantee (or such different period as the Committee shall
prescribe). In the event that an Option granted hereunder shall be exercised by
the legal representatives of a deceased or former Grantee, written notice of
such exercise shall be accompanied by a certified copy of letters testamentary
or equivalent proof to the satisfaction of the Administrator at its discretion,
of the right of such legal representative to exercise such Option. In the event
that the employment or service of a Grantee shall terminate on account of such
Grantee’s Retirement, all Options of such Grantee that are exercisable at the
time of such Retirement may, unless earlier terminated in accordance with their
terms, be exercised at any time within the three (3) month period after the date
of such Retirement (or such different period as the Committee shall prescribe).

 

10

--------------------------------------------------------------------------------


 

8.7                               Manner of Exercise. An Option may be
exercised, as to any or all Shares as to which the Option has become vested and
exercisable, by written notice delivered in person or by mail to the Secretary
of the Company or to such other person as determined by the Committee,
specifying the number of Shares with respect to which the Option is being
exercised, accompanied by payment of the Exercise Price for such Shares in the
manner specified in the following sentence. The Exercise Price shall be paid in
full with respect to each Share, at the time of exercise, and as permitted under
the applicable Option Agreement, either in (i) cash, (ii) if the Company’s
shares are publicly traded, all or part of the Exercise Price and any
withholding taxes may be paid by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company or the Trustee, or (iii) in such other manner as the Committee shall
determine, which may include procedures for cashless exercise. Notwithstanding
the abovementioned, with respect to Israeli Grantees, the exercise price shall
be paid in cash, unless permitted otherwise by the Committee. In any event, the
Company may require the payment of any tax liabilities in connection with the
exercise of the Option, including any amounts to be withheld by the Company, in
cash, and to set other terms and condition with respect to the exercise of the
Options or the issuance of Shares on account thereof, at it deems necessary to
comply with any such tax liability.

 

8.8                               Israeli Index Base for 102 Awards. Each 102
Award will be subject to the Israeli index base of the Value of Benefit, as
defined in Section 102(a) of the Ordinance, as determined by the Committee in
its discretion, pursuant to the Rules, from time to time. In the event that the
Company effects a public offering of its shares in any stock exchange outside of
Israel, the Committee may amend retroactively the Israeli index base, pursuant
to the Rules, without the Grantee’s consent.

 

8.9                               Securities Law Restrictions. Except as
otherwise provided in the applicable Option Agreement or other agreement between
the Service Provider and the Company, if the exercise of an Option following the
termination of the Service Provider’s employment or service (other than for
Cause) would be prohibited at any time solely because the issuance of Shares
would violate the registration requirements under the Securities Act, then the
Option shall terminate on the earlier of (i) the expiration of a period of three
months after the termination of the Service Provider’s employment or service
during which the exercise of the Option would not be in violation of such
registration requirements, or (ii) the expiration of the term of the Option as
set forth in the Option Agreement. In addition, unless otherwise provided in a
Participant’s Option Agreement, if the sale of any Shares received upon exercise
of an Option following the termination of the Service Provider’s employment or
service (other than for Cause) would violate the Company’s insider trading
policy, then the Option shall terminate on the earlier of (i) the expiration of
a period equal to the applicable post-termination exercise period after the
termination of the Service Provider’s employment or service during which the
exercise of the Option would not be in violation of the Company’s insider
trading policy, or (ii) the expiration of the term of the Option as set forth in
the applicable Option Agreement.

 

11

--------------------------------------------------------------------------------


 

9.                                      102 OPTION AWARDS.

 

9.1                               Options granted pursuant to this Section are
intended to be granted pursuant to Section 102 of the Ordinance pursuant to
either (a) Section 102(b)(2) (or Section 102(b)(3) in the event that the Company
effects an initial public offering of its shares) thereof as capital gains track
options (“102 Capital Gains Track Options”), or (b) Section 102(b)(1) thereof as
ordinary income track options (“102 Ordinary Income Track Options”, and together
with 102 Capital Gains Track Options, “102 Trustee Options”). 102 Trustee
Options shall be granted subject to the following special terms and conditions
contained in this Section 9, the general terms and conditions specified in
Section 8 hereof and other provisions of the Plan, except for any provisions of
the Plan applying to Options under different tax laws or regulations.

 

9.2                               Each 102 Trustee Option will be deemed granted
on the date of the resolution of the Committee with respect to such grant,
unless determined otherwise by the Committee.

 

9.3                               Each 102 Trustee Option, each Share issued
pursuant to the exercise of any 102 Trustee Option, and any rights granted
thereunder, including bonus shares, shall be allotted and issued to and
registered in the name of the Trustee and shall be held in trust for the benefit
of the Grantee for a period of not less than the requisite period prescribed by
the Ordinance and the Rules or such longer period as set by the Committee (the
“Required Holding Period”). In the event that the requirements under Section 102
to qualify an Option as a 102 Trustee Option are not met, then the Option may be
treated as a 102 Non-Trustee Option, all in accordance with the provisions of
Section 102 and the Rules. After termination of the Required Holding Period, the
Trustee may release such 102 Trustee Option and any such Shares, provided that
(i) the Grantee has paid any applicable taxes due pursuant to the Ordinance and
presented appropriate documentation requested by the Trustee, at its sole
discretion or (ii) the Trustee and/or the Company and/or its Affiliate withholds
any applicable taxes due pursuant to the Ordinance arising from the 102 Trustee
Options and/or any Shares allotted or issued upon exercise of such 102 Trustee
Options. The Trustee shall not release any 102 Trustee Options or Shares issued
upon exercise thereof prior to the payment in full of the Grantee’s tax
liabilities arising from such 102 Trustee Options and/or Shares or the
withholding referred to in (ii) above. It is clarified that the Company may
suspend any registration of Shares to be issued under the name of the Grantee at
the Company’s shareholder register upon exercise of an Option, until the
satisfaction in full of all tax liabilities of the Grantee or the Company in
connection therewith.

 

9.4                               Each 102 Trustee Option shall be subject to
the relevant terms of the Ordinance and the Rules, which shall be deemed an
integral part of the 102 Trustee Option and shall prevail over any term
contained in the Plan or Option Agreement that is not consistent therewith. Any
provision of the Ordinance, the Rules and any approvals by the Income Tax
Commissioner not expressly specified in the Plan or Option Agreement that, as
determined by the Committee, are necessary to receive or maintain any tax
benefit pursuant to Section 102 shall be binding on the Grantee. The Grantee
granted a 102 Trustee Option shall comply with the Ordinance and the terms and
conditions of the Trust Agreement entered into between the Company and the
Trustee. The Grantee agrees to execute any and all documents that the Company
and/or its Affiliates and/or the Trustee may reasonably determine to be
necessary in order to comply with the Ordinance and the Rules.

 

12

--------------------------------------------------------------------------------


 

9.5                               During the Required Holding Period, the
Grantee shall not release from trust or sell, assign, transfer or give as
collateral, the Shares issuable upon the exercise of a 102 Trustee Option and/or
any securities issued or distributed with respect thereto, until the expiration
of the Required Holding Period. Notwithstanding the above, if any such sale or
release occurs during the Required Holding Period it will result in adverse tax
consequences to the Grantee under Section 102 of the Ordinance and the Rules,
which shall apply to and shall be borne solely by such Grantee. Subject to the
foregoing, the Trustee may, pursuant to a written request from the Grantee,
release and transfer such Shares to a designated third party, provided that both
of the following conditions have been fulfilled prior to such release or
transfer: (i) payment has been made to the ITA of all taxes required to be paid
upon the release and transfer of the Shares, and confirmation of such payment
has been received by the Trustee and (ii) the Trustee has received written
confirmation from the Company that all requirements for such release and
transfer have been fulfilled according to the terms of the Company’s corporate
documents, the Plan, the Option Agreement and any Applicable Law.

 

9.6                               If a 102 Trustee Option is exercised during
the Required Holding Period, the Shares issued upon such exercise shall be
issued in the name of the Trustee for the benefit of the Grantee. If such 102
Trustee Option is exercised after the expiration of the Required Holding Period,
the Shares issued upon such exercise shall, at the election of the Grantee,
either (i) be issued in the name of the Trustee, or (ii) be issued to the
Grantee, provided that the Grantee first complies with all applicable provisions
of the Plan and all taxes with respect thereto shall have been fully paid to the
ITA.

 

9.7                               The foregoing provisions of this Section
relating to 102 Trustee Options shall not apply with respect to 102 Non-Trustee
Options, which shall, however, be subject to the relevant provisions of Section
102 and the Rules.

 

9.8                               If requested by the Trustee, the Grantee will
sign an undertaking to release the Trustee from any liability with respect to
any action or decision duly taken and executed in good faith by the Trustee in
relation to the Plan, or any 102 Trustee Option or Share granted to such Grantee
thereunder.

 

10.                               3(9) OPTION AWARD.

 

10.1                        Options intended to constitute 3(9) Option Awards
shall be granted subject to the general terms and conditions specified in this
Section 10 hereof and other provisions of the Plan, except for any provisions of
the Plan applying to Options under different tax laws or regulations.

 

10.2                        To the extent required by the Ordinance or the ITA
or otherwise deemed by the Committee prudent or advisable, the 3(9) Option
Awards granted pursuant to the Plan shall be issued to a Trustee nominated by
the Committee in accordance with the provisions of the Ordinance. In such event,
the Trustee shall hold such Options in trust, until exercised by the Grantee,
pursuant to the Company’s instructions from time to time as set forth in a trust
agreement, which will be entered into between the Company and the Trustee. If
determined by the Board of Directors or the Committee, and subject to such trust
agreement the Trustee shall be responsible for withholding any taxes to which a
Grantee may become liable upon the exercise of Options.

 

11.                               INCENTIVE STOCK OPTIONS.

 

Incentive Stock Options shall be granted subject to the following special terms
and conditions, the general terms and conditions specified in Section 11 hereof
and other provisions of the Plan, except for any provisions of the Plan applying
to Options under different tax laws or regulations:

 

13

--------------------------------------------------------------------------------


 

11.1                        Eligibility for Awards. Incentive Stock Options may
be granted only to Employees of the Company, or to Employees of a Parent or
Subsidiary corporation thereof (as such terms are defined in Sections 424(e) and
424(f) of the Code).

 

11.2                        Value of Shares. The aggregate Fair Market Value
(determined as of the date the Incentive Stock Option is granted) of the Shares
with respect to which all ISOs granted under the Plan and all other option plans
of any Parent or Subsidiary corporation become exercisable for the first time by
each Grantee during any calendar year shall not exceed USD $100,000 with respect
to such Grantee. To the extent that the aggregate Fair Market Value of Shares
with respect to which the ISOs are exercisable for the first time by any Grantee
during any calendar years exceeds USD $100,000, such Options shall be treated as
Nonqualified Stock Options. The foregoing shall be applied by taking Options
into account in the order in which they were granted, with the Fair Market Value
of any Share to be determined at the time of the grant of the Option. Any
portion of an ISO exceeding the USD $100,000 limitation will be treated as a
Nonqualified Stock Option.

 

11.3                        Ten Percent Shareholder. In the case of an ISO
granted to a Ten Percent Shareholder, (i) the Exercise Price shall not be less
than 110% of the Fair Market Value of the Shares on the date of grant of such
ISO, and (ii) the Exercise Period shall not exceed five years from the date of
grant of such ISO.

 

11.4                        Approval. The status of any ISO Shares shall be
subject to approval of the Plan by the Company’s shareholders, such approval to
be provided 12 months before or after the date of adoption of the restated Plan
by the Board of Directors.

 

11.5                        Exercise Following Termination. Notwithstanding
anything else in the Plan to the contrary, ISOs that are not exercised within
three months following termination of Grantee’s employment in the Company or its
Parent or Subsidiary corporations, or within one year in case of termination of
Grantee’s employment in the Company or its Parent or Subsidiary corporations due
to a Disability (within the meaning of section 22(e)(3) of the Code), shall be
deemed to be Nonqualified Stock Options.

 

11.6                        Sale of ISO Shares; Notice to Company of
Disqualifying Disposition. If a Grantee disposes of Shares received pursuant to
the exercise of an ISO (“ISO Shares”) within two years from the date of grant,
or within one year after the transfer of such ISO Shares to him, the Incentive
Stock Options shall be deemed to be Nonqualified Stock Options. Each Grantee who
receives an Incentive Stock Option must agree to notify the Company in writing
immediately after the Grantee makes a Disqualifying Disposition of any ISO
Shares. A “Disqualifying Disposition” is any disposition (including any sale) of
such ISO Shares before the later of (i) two years after the date the Grantee was
granted the Incentive Stock Option, or (ii) one year after the date the Grantee
acquired Shares by exercising the Incentive Stock Option. If the Grantee dies
before such ISO Shares are sold, these holding period requirements do not apply
and no disposition of the ISO Shares will be deemed a Disqualifying Disposition.

 

12.                               NONQUALIFIED STOCK OPTIONS.

 

Nonqualified Stock Options shall be subject to the general terms and conditions
specified in this Section 12 hereof and other provisions of the Plan, except for
any provisions of the Plan applying to Options under different tax laws or
regulations. Nonqualified Stock Options may not be granted to Service Providers
who are providing services only to a “parent” of the Company, as such term is
defined in Rule 405 of Regulation C under the Securities Act, unless the Shares
underlying such Awards are treated as “service recipient stock” under Section
409A of the Code because the Awards are granted pursuant to a corporate
transaction (such as a spin off transaction) or unless such Awards comply with
the distribution requirements of Section 409A of the Code.

 

14

--------------------------------------------------------------------------------


 

13.                               RESTRICTED SHARES.

 

Subject to the approval of the ITA with respect to the grant of Restricted
Shares to Israeli Grantees, and other approvals from the ITA as the
Administrator may determine to be necessary or appropriate under Applicable Law,
the Committee may award Restricted Shares to any eligible Grantee, including
under Section 102 of the Ordinance. Each Award of Restricted Shares under the
Plan shall be evidenced by a written agreement between the Company and the
Grantee (the “Restricted Share Agreement”), in such form as the Committee shall
from time to time approve. The Restricted Share Agreement shall comply with and
be subject to the following terms and conditions, unless otherwise specifically
provided in such Agreement:

 

13.1                        Number of Shares and Purchase Price. Each Restricted
Share Agreement shall state the number of Shares covered by an Award. Each
Restricted Share Agreement may state an amount of purchase price to be paid by
the Grantee, if any, in consideration for the issuance of the Restricted Shares
and the terms of payment thereof, which may include, payment by issuance of
promissory notes or other evidence of indebtedness on such terms and conditions
as determined by the Committee.

 

13.2                        Vesting. Each Restricted Share Agreement shall
provide the vesting schedule for the Restricted Shares as determined by the
Committee, provided that (to the extent permitted under Applicable Law) the
Committee shall have the authority to determine the vesting schedule and
accelerate the vesting of any outstanding Restricted Share at such time and
under such circumstances as it, in its sole discretion, deems appropriate.

 

13.3                        Restrictions. Restricted Shares may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, except by
will or the laws of descent and distribution, until such restricted shares shall
have vested (the period from the date of the Award until the date of vesting
being referred to herein as the “Restricted Period”). The Committee may also
impose such additional or alternative restrictions and conditions on the
Restricted Shares, as it deems appropriate, including the satisfaction of
performance criteria. Such performance criteria may include, but are not limited
to, sales, earnings before interest and taxes, return on investment, earnings
per share, any combination of the foregoing or rate of growth of any of the
foregoing, as determined by the Committee. Certificates for shares issued
pursuant to Restricted Share Awards shall bear an appropriate legend referring
to such restrictions, and any attempt to dispose of any such shares in
contravention of such restrictions shall be null and void and without effect.
Such certificates may, if so determined by the Committee, be held in escrow by
an escrow agent appointed by the Committee, or, if a Restricted Share Award is
made pursuant to Section 102, by the Trustee. In determining the Restricted
Period of an Award the Committee may provide that the foregoing restrictions
shall lapse with respect to specified percentages of the awarded Restricted
Shares on successive anniversaries of the date of such Award. To the extent
required by the Ordinance or the ITA, the Restricted Shares issued pursuant to
Section 102 of the Ordinance shall be issued to the Trustee in accordance with
the provisions of the Ordinance and the Restricted Shares shall be held for the
benefit of the Grantee for such period as may be required by the Ordinance.

 

15

--------------------------------------------------------------------------------


 

13.4                        Adjustment of Performance Goals. The Committee may
adjust performance goals to take into account changes in law and accounting and
tax rules and to make such adjustments as the Committee deems necessary or
appropriate to reflect the inclusion or the exclusion of the impact of
extraordinary or unusual items, events or circumstances. The Committee also may
adjust the performance goals by reducing the amount to be received by any
Grantee pursuant to an Award if and to the extent that the Committee deems it
appropriate.

 

13.5                        Forfeiture. Subject to such exceptions as may be
determined by the Committee, if the Grantee’s continuous employment with the
Company or any Subsidiary or Affiliate shall terminate for any reason prior to
the expiration of the Restricted Period of an Award or prior to the payment in
full of the purchase price of any Restricted Shares with respect to which the
Restricted Period has expired, any Shares remaining subject to vesting or with
respect to which the purchase price has not been paid in full, shall thereupon
be forfeited and shall be deemed “Dormant Shares” (as defined in the Companies
Law), subject to all Applicable Laws. Upon forfeiture of Restricted Shares, the
Grantee shall have no further rights with respect to such Restricted Shares.

 

13.6                        Ownership. During the Restricted Period the Grantee
shall possess applicable incidents of ownership of such Restricted Shares,
including the right to vote and receive dividends with respect to such Shares.
All distributions, if any, received by a Grantee with respect to Restricted
Shares as a result of any stock split, stock dividend, combination of shares, or
other similar transaction shall be subject to the restrictions applicable to the
original Award.

 

13.7                        Dividends. Distribution of dividends by the Company
with respect to Restricted Shares shall be made according to Applicable Law
and/or ITA instructions. All dividends shall be held by the Trustee until the
lapse of the Restricted Period. It is clarified that the Trustee shall be
entitled to offset any tax liability of the Grantee with respect to the
Restricted Shares out of any dividend held so held in trust.

 

14.                               RESTRICTED SHARE UNITS.

 

Subject to the approval of the ITA with respect to the grant of Restricted Share
Units to Israeli Grantees, and other approvals from the ITA as the Administrator
may determine to be necessary or appropriate under Applicable Law, the Committee
may award Restricted Share Units (“RSUs”) to any eligible Grantee, including
under Section 102 of the Ordinance, as follows:

 

14.1                        An RSU is an Award covering a number of Shares that
is settled by issuance of those Shares. Each grant of RSUs shall be evidenced by
a written agreement between the Company and the Grantee (the “RSU Agreement”),
in such form as the Committee shall from time to time approve, which need not be
identical for all Grantees. Other than the par value of the Shares, no payment
of cash shall be required as consideration for RSUs. RSUs may be granted in
consideration of a reduction in the recipient’s other compensation.

 

14.2                        Each RSU Agreement shall specify its term and any
conditions on the time or times for vesting and settlement, and provide for
expiration prior to the end of its term in the event of termination of
employment or service providing to the Company, and may provide for earlier
settlement in the event of the Grantee’s death, Disability or other events

 

16

--------------------------------------------------------------------------------


 

14.3                        The Committee may impose additional or alternative
restrictions and conditions on the RSUs, as it deems appropriate, including the
satisfaction of performance criteria. Such performance criteria may include, but
are not limited to, sales, earnings before interest and taxes, return on
investment, earnings per share, any combination of the foregoing or rate of
growth of any of the foregoing, as determined by the Committee. The Committee
may adjust performance goals to take into account changes in law and accounting
and tax rules and to make such adjustments as the Committee deems necessary or
appropriate to reflect the inclusion or the exclusion of the impact of
extraordinary or unusual items, events or circumstances. The Committee also may
adjust the performance goals by reducing the amount to be received by any
Grantee pursuant to an Award if and to the extent that the Committee deems it
appropriate.

 

14.4                        Settlement of vested RSUs shall be made in the form
of Shares. Distribution to a Grantee of Shares upon settlement of vested RSUs
can be deferred to a date after settlement as determined by the Committee. The
number of deferred Shares may be increased by an interest factor or by dividend
equivalents. Until the grant of RSUs is settled, the number of such RSUs shall
be subject to adjustment pursuant hereto, and no voting or dividend rights as a
shareholder shall exist prior to the actual issuance of Shares in the name of
the Grantee.

 

14.5                        Notwithstanding anything to the contrary set forth
herein, any RSUs granted under the Plan that are not exempt from the
requirements of Section 409A of the Code shall contain such restrictions or
other provisions so that such RSUs will comply with the requirements of Section
409A of the Code.

 

15.                               OTHER SHARE OR SHARE-BASED AWARDS.

 

The Committee may grant other Awards under the Plan pursuant to which Shares
(which may, but need not, be Restricted Shares pursuant to Section 13 hereof),
cash (in settlement of Share-based Awards) or a combination thereof, are or may
in the future be acquired or received, or Awards denominated in stock units,
including units valued on the basis of measures other than market value. The
Committee may also grant stock appreciation rights without the grant of an
accompanying option, which rights shall permit the Grantees to receive, at the
time of any exercise of such rights, cash equal to the amount by which the Fair
Market Value of all Shares in respect to which the right was granted exceeds the
exercise price thereof. The Committee may grant to Grantees (including
Employees) the opportunity to purchase Shares of the Company in connection with
any public offerings of the Company’s securities, which may be deemed to be an
Award under the terms of the Plan. Such other Share-based Awards may be granted
alone, in addition to, or in tandem with any Award of any type granted under the
Plan and must be consistent with the purposes of the Plan.

 

16.                               ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.

 

16.1                        General. In the event of a subdivision of the
outstanding share capital of the Company, any payment of a stock dividend
(distribution of bonus shares), a recapitalization, a reorganization (which may
include a combination or exchange of shares), a consolidation, a stock split, a
reverse stock split, a spin-off or other corporate divestiture or division, a
reclassification or other similar occurrence, the Committee shall make such
adjustments as determined by the Committee to be appropriate in order to adjust
(i) the number of Shares available for grants of Awards, (ii) the number of
Shares covered by outstanding Awards, and (iii) the exercise price per share
covered by any Award; provided, however, that any fractional shares resulting
from such adjustment shall be rounded down to the nearest whole share and that
the Company shall have no obligation to make any cash or other payment with
respect to such fractional shares.

 

17

--------------------------------------------------------------------------------


 

16.2                        Merger and Sale of Company. In the event of (i) a
sale of all or substantially all of the assets of the Company; or (ii) a sale
(including an exchange) of all or substantially all of the shares of the
Company, or an acquisition by a shareholder of the Company or by an Affiliate of
such shareholder, of all the shares of the Company held by other shareholders or
by other shareholders who are not Affiliated with such acquiring party; (iii) a
merger, consolidation, amalgamation or like transaction of the Company with or
into another corporation; (iv) a scheme or arrangement for the purpose of
effecting such sale, merger or amalgamation; or (v) such other transaction or
set of circumstances that is determined by the Committee, in its discretion, to
be a transaction having a similar effect (all such transactions being herein
referred to as a “Merger/Sale”), then, without the Grantee’s consent and action
and without any prior notice requirement:

 

16.2.1              Unless otherwise determined by the Committee in its sole and
absolute discretion, any Award then outstanding shall be assumed or an
equivalent Award shall be substituted by such successor corporation of the
Merger/Sale or any Parent or Affiliate thereof as determined by the Board in its
discretion (the “Successor Corporation”), under substantially the same terms as
the Award. For the purposes of this Section, an Award shall be considered
assumed if, following a Merger/Sale, the Award confers on the holder thereof the
right to purchase or receive, for each Share underlying an Award immediately
prior to the Merger/Sale, either (i) the consideration (whether stock, cash, or
other securities or property) distributed to or received by holders of Shares in
the Merger/Sale for each Share held on the effective date of the Merger/Sale
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares),
which may be subject to vesting and other terms as determined by the Committee
in its discretion, or (ii) regardless of the consideration received by the
holders of Shares in the Merger/Sale, solely shares (or their equivalent) of the
Successor Corporation at a value to be determined by the Committee in its
discretion, which may be subject to vesting and other terms as determined by the
Committee in its discretion. The foregoing shall not limit the Committee’s
authority to determine, in its sole discretion, that in lieu of such assumption
or substitution of Awards for Awards of the Successor Corporation, such Award
will be substituted for any other type of asset or property, including under
this Section.

 

16.2.2              In the event that the Awards are not assumed or substituted
by an equivalent Award, then the Committee may (but shall not be obligated to),
in lieu of such assumption or substitution of the Award and in its sole
discretion, (i) provide for the Grantee to have the right to exercise the Award,
or otherwise for the acceleration of vesting of such Award, as to all or part of
the Shares, including Shares covered by the Award which would not otherwise be
exercisable or vested, under such terms and conditions as the Committee shall
determine, including the cancellation of all unexercised Awards upon closing of
the Merger/Sale; and/or (ii) provide for the cancellation of each outstanding
Award at the closing of such Merger/Sale, and payment to the Grantee of an
amount in cash as determined by the Board to be fair in the circumstances (with
full authority to determine the method for making such determination, which may
be the Black-Scholes model or any other method, and which determination shall be
conclusive and binding on all parties, and which may be zero if the value of the
Shares is determined to be less than the Exercise Price), and subject to such
terms and conditions as determined by the Board. Payments under this provision
may be delayed to the same extent that payment of consideration to the holders
of the Company’s Shares in connection with the Merger/Sale is delayed as a
result of escrows, earn outs, holdbacks or any other contingencies.

 

18

--------------------------------------------------------------------------------


 

16.2.3              Notwithstanding the foregoing, in the event of a
Merger/Sale, the Committee may determine, in its sole discretion, that upon
completion of such Merger/Sale, the terms of any Award be otherwise amended,
modified or terminated, as the Board shall deem in good faith to be appropriate
and fair under the circumstances; and in the event that the Award is an Option
Award, that such Option Award shall confer the right to purchase or receive any
other security or asset, or any combination thereof, or that its terms be
otherwise amended, modified or terminated, as the Board shall deem in good faith
to be appropriate, provided that such modification or termination are fair under
the circumstances. Neither the authorities and powers of the Committee under
this Section, nor the exercise or implementation thereof, shall be deemed to
constitute a change or an amendment of the rights of such holder under the Plan
or be restricted or limited in any way by any adverse tax consequences that may
result from any tax ruling or other approval or determination of any relevant
tax authority.

 

16.2.4              The Committee need not take the same action with respect to
all Awards or with respect to all Service Providers. The Committee may take
different actions with respect to the vested and unvested portions of an Award.

 

16.3                        Reservation of Rights. Except as expressly provided
in this Section 16, the Grantee of an Award hereunder shall have no rights by
reason of any subdivision or consolidation of shares of any class or the payment
of any stock dividend (bonus shares), any other increase or decrease in the
number of shares of any class or by reason of any dissolution, liquidation,
Merger/Sale, or consolidation, divestiture or spin-off of assets or shares of
another company. Any issue by the Company of shares of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number, type or
price of shares subject to an Award. The grant of an Award pursuant to the Plan
shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structures or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or part of its business or assets or engage in any similar
transactions.

 

17.                               NON-TRANSFERABILITY OF AWARDS; SURVIVING
BENEFICIARY.

 

17.1                        All Awards granted under the Plan shall not be
transferable otherwise than by will or by the laws of descent and distribution,
unless otherwise determined by the Board or under the Plan, provided that with
respect to Shares issued upon exercise of Options, the restrictions on transfer
shall be the restrictions referred to in Section 16 (Conditions upon Issuance of
Shares) hereof. Awards may be exercised or otherwise realized, during the
lifetime of the Grantee, only by the Grantee or by his guardian or legal
representative, to the extent provided for herein. Any transfer of an Award not
permitted hereunder (including transfers pursuant to any decree of divorce,
dissolution or separate maintenance, any property settlement, any separation
agreement or any other agreement with a spouse) and any grant of any interest in
any Award to, or creation in any way of any interest in any Award by, any party
other than the Grantee shall be null and void and shall not confer upon any
party or person, other than the Grantee, any rights. A Grantee may file with the
Committee a written designation of a beneficiary on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation. If no designated beneficiary survives the Grantee, the executor or
administrator of the Grantee’s estate shall be deemed to be the Grantee’s
beneficiary. Notwithstanding the foregoing, upon the request of the Grantee and
subject to Applicable Law the Committee, at its sole discretion, may permit the
Grantee to transfer the Award to a family trust.

 

19

--------------------------------------------------------------------------------


 

17.2                        As long as the Shares are held by the Trustee in
favor of the Grantee, all rights possessed by the Grantee over the Shares are
personal, and may not be transferred, assigned, pledged or mortgaged, other than
by will or laws of descent and distribution.

 

18.                               INABILITY TO OBTAIN AUTHORITY

 

18.1                        Legal Compliance. Shares shall not be issued
pursuant to the exercise or settlement of an Award, unless the exercise or
settlement of such Award and the issuance and delivery of such Shares shall
comply with Applicable Laws as determined by counsel to the Company. The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, and the inability to
issue Shares hereunder due to non-compliance with any Company policies with
respect to the sale of Shares, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority or compliance shall not have been obtained or achieved. Shares issued
pursuant to an Award shall be subject to the Articles of Association of the
Company and any other governing documents of the Company, including all
policies, manuals and internal regulations adopted by the Company from time to
time, as may be amended from time to time, including any provisions included
therein concerning restrictions or limitations on transferability of Shares or
grant of any rights with respect thereto and any provisions concerning
restrictions on the use of inside information and other provisions deemed by the
Company to be appropriate in order to ensure compliance with Applicable Laws,
statutes and regulations.

 

18.2                        Investment Representations. As a condition to the
exercise of an Award, the Company may require the person exercising such Award
to represent and warrant at the time of any such exercise that the Shares are
being purchased only for investment and without any present intention to sell or
distribute such Shares, and make other representations as may be required under
applicable securities laws if, in the opinion of counsel for the Company, such
representations are required, all in form and content specified by the Company.

 

19.                               MARKET STAND-OFF

 

19.1                        In connection with any underwritten public offering
by the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act or equivalent law in another
jurisdiction, the Grantee shall not directly or indirectly, without the prior
written consent of the Company or its underwriters, (i) lend, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any Shares acquired
under the Plan, or (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Shares acquired under the Plan, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Shares acquired under
the Plan or such other securities, in cash or otherwise. Such restriction (the
“Market Stand-Off”) shall be in effect for such period of time following the
effective date of the registration statement relating to such offering as may be
requested by the Company or such underwriters, provided, however, that in any
event, such period shall not exceed 90 days following the effective date of such
registration statement.

 

20

--------------------------------------------------------------------------------


 

19.2                        In the event of a subdivision of the outstanding
share capital of the Company, the declaration and payment of a stock dividend
(distribution of bonus shares), the declaration and payment of an extraordinary
dividend payable in a form other than stock, a recapitalization, a
reorganization (which may include a combination or exchange of shares or a
similar transaction affecting the Company’s outstanding securities without
receipt of consideration), a consolidation, a stock split, a spin-off or other
corporate divestiture or division, a reclassification or other similar
occurrence, an adjustment in conversion ratio, any new, substituted or
additional securities which are by reason of such transaction distributed with
respect to any Shares subject to the Market Stand-Off, or into which such Shares
thereby become convertible, shall immediately be subject to the Market
Stand-Off.

 

19.3                        In order to enforce the Market Stand-Off, the
Company may impose stop-transfer instructions with respect to the Shares
acquired under the Plan until the end of the applicable stand-off period.

 

19.4                        The underwriters in connection with a registration
statement so filed are intended to be third party beneficiaries of this Section
19 and shall have the right, power and authority to enforce the provisions
hereof as though they were a party hereto.

 

20.                               TAX CONSEQUENCES.

 

20.1                        If the Committee shall so require, as a condition of
exercise of an Award, the release of Shares by the Trustee or the expiration of
the Restricted Period, a Grantee shall agree that, no later than the date of
such occurrence, he will pay to the Company or make arrangements satisfactory to
the Committee and the Trustee (if applicable) regarding payment of any
applicable taxes of any kind required by Applicable Law to be withheld or paid.

 

20.2                        Each Option Agreement, Restricted Share Agreement,
and Restricted Share Unit Agreement and each other agreement in connection with
an Award under the Plan shall contain the following agreement and acknowledgment
of the Grantee:

 

ALL TAX CONSEQUENCES UNDER ANY APPLICABLE LAW WHICH MAY ARISE FROM THE GRANT OF
ANY AWARDS OR THE EXERCISE THEREOF, THE SALE OR DISPOSITION OF ANY SHARES
GRANTED HEREUNDER OR ISSUED UPON EXERCISE OF ANY AWARD OR FROM ANY OTHER ACTION
OF THE GRANTEE IN CONNECTION WITH THE FOREGOING SHALL BE BORNE AND PAID SOLELY
BY THE GRANTEE, AND THE GRANTEE SHALL INDEMNIFY THE COMPANY, ITS SUBSIDIARIES
AND AFFILIATES AND THE TRUSTEE, AND SHALL HOLD THEM HARMLESS AGAINST AND FROM
ANY LIABILITY FOR ANY SUCH TAX OR PENALTY, INTEREST OR INDEXATION THEREON. EACH
GRANTEE AGREES TO, AND UNDERTAKES TO COMPLY WITH, ANY RULING, SETTLEMENT,
CLOSING AGREEMENT OR OTHER SIMILAR AGREEMENT OR ARRANGEMENT WITH ANY TAX
AUTHORITY IN CONNECTION WITH THE FOREGOING WHICH IS APPROVED BY THE COMPANY.

 

THE GRANTEE IS ADVISED TO CONSULT WITH A TAX ADVISOR WITH RESPECT TO THE TAX
CONSEQUENCES OF RECEIVING OR EXERCISING AWARDS HEREUNDER. THE COMPANY DOES NOT
ASSUME ANY RESPONSIBILITY TO ADVISE THE GRANTEE ON SUCH MATTERS, WHICH SHALL
REMAIN SOLELY THE RESPONSIBILITY OF THE GRANTEE.

 

21

--------------------------------------------------------------------------------


 

20.3                        The Company or any Subsidiary or Affiliate may take
such action as it may deem necessary or appropriate, in its discretion, for the
purpose of or in connection with withholding of any taxes which the Company or
any Subsidiary or Affiliate is required by any Applicable Law to withhold in
connection with any Awards (collectively, “Withholding Obligations”). Such
actions may include (i) requiring Grantees to remit to the Company in cash an
amount sufficient to satisfy such Withholding Obligations; (ii) subject to
Applicable Law, allowing the Grantees to provide Shares to the Company, in an
amount that at such time, reflects a value that the Committee determines to be
sufficient to satisfy such Withholding Obligations; (iii) withholding Shares
otherwise issuable upon the exercise of an Award at a value which is determined
by the Committee to be sufficient to satisfy such Withholding Obligations; or
(iv) any combination of the foregoing. The Company shall not be obligated to
allow the exercise of any Award by or on behalf of a Grantee until all tax
consequences arising from the exercise of such Award are resolved in a manner
acceptable to the Company.

 

20.4                        Each Grantee shall notify the Company in writing
promptly and in any event within ten days after the date on which such Grantee
first obtains knowledge of any tax bureau inquiry, audit, assertion,
determination, investigation, or question relating in any manner to the Awards
granted or received hereunder or Shares issued thereunder and shall continuously
inform the Company of any developments, proceedings, discussions and
negotiations relating to such matter, and shall allow the Company and its
representatives to participate in any proceedings and discussions concerning
such matters. Upon request, a Grantee shall provide to the Company any
information or document relating to any matter described in the preceding
sentence, which the Company, in its discretion, requires.

 

20.5                        With respect to 102 Non-Trustee Options, if the
Grantee ceases to be employed by the Company or any Affiliate, the Grantee shall
extend to the Company and/or its Affiliate with whom the Grantee is employed a
security or guarantee for the payment of taxes due at the time of sale of
Shares, all in accordance with the provisions of Section 102 of the Ordinance
and the Rules.

 

21.                               RIGHTS AS A SHAREHOLDER; VOTING AND DIVIDENDS.

 

21.1                        Proxy Voting Before Listing. Until immediately after
the listing for trading on a stock exchange or market or trading system of the
Company’s (or the Successor Corporation’s) Shares, the right to vote any Shares
acquired under the Plan pursuant to an Award shall, unless otherwise determined
by the Committee, be given by the Grantee or the Trustee (if so requested from
the Trustee and agreed by the Trustee), as the case may be, pursuant to an
irrevocable proxy, to the person or persons designated by the Board. All Awards
granted hereunder shall be conditioned upon the execution of such irrevocable
proxy. So long as any such Shares are held by a Trustee (and unless a proxy was
given by the Trustee as aforesaid), such Shares shall be voted by the Trustee,
and unless the Trustee is directed otherwise by the Board, such Shares shall be
voted in the same proportion as the result of the shareholder vote at the
shareholders meeting or written consent in respect of which the Shares held by
the Trustee are being voted. Any irrevocable proxy granted pursuant hereto shall
be of no force or effect immediately after the immediately after the listing for
trading on a stock exchange or market or trading system of the Company’s (or the
Successor Corporation’s) Shares.

 

22

--------------------------------------------------------------------------------


 

21.2                        Proxy Voting After Listing. Immediately after the
listing for trading on a stock exchange or market or trading system of the
Company’s (or the Successor Corporation’s) Shares, the Grantee shall have the
right to vote any Shares acquired under the Plan pursuant to an Award. In the
case of 102 Option Awards or 3(9) Option Awards (if such Share Options are being
held by a Trustee), the Trustee shall have no rights as a shareholder of the
Company with respect to the Shares covered by such Award until the Trustee
becomes the record holder for such Shares for the Grantee’s benefit, and the
Grantee shall have no rights as a shareholder of the Company with respect to the
Shares covered by the Award until the date of the release of such Shares from
the Trustee to the Grantee and the transfer of record ownership of such Shares
to the Grantee. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distribution of
other rights for which the record date is prior to the date on which the Grantee
or Trustee (as applicable) becomes the record holder of the Shares covered by an
Award, except as provided in Section 21 hereof.

 

21.3                        Dividends. With respect to all Awards issued in the
form of Shares hereunder or upon the exercise of Awards hereunder, the Grantee
shall be entitled to receive dividends distributed with respect to such Shares,
subject to the provisions of the Company’s Articles of Association, as amended
from time to time, and subject to any Applicable Law.

 

22.                               NO REPRESENTATION BY COMPANY.

 

By granting the Awards, the Company is not, and shall not be deemed as, making
any representation or warranties to the Grantee regarding the Company, its
business affairs, its prospects or the future value of its Shares.

 

23.                               NO OBLIGATION TO CONTINUE RELATIONSHIP WITH
ANY SERVICE PROVIDER.

 

Nothing in the Plan or in any Award granted or agreement entered into pursuant
hereto shall confer upon any Grantee or Service Provider the right to continue
in the employ of, or be in a consultant, advisor, director, officer or supplier
relationship with, the Company or any Subsidiary or Affiliate or to be entitled
to any remuneration or benefits not set forth in the Plan or such agreement or
to interfere with or limit in any way the right of the Company or any such
Subsidiary or Affiliate to terminate such Grantee’s employment or service.
Awards granted under the Plan shall not be affected by any change in duties or
position of a Grantee as long as such Grantee continues to be employed by, or be
in a consultant, advisor, director, officer or supplier relationship with, the
Company or any Subsidiary or Affiliate.

 

24.                               TERM OF THE PLAN.

 

Awards may be granted pursuant to the Plan from time to time within a period of
ten years from the Restatement Effective Date of this Plan. From and after the
tenth anniversary of the Restatement Effective Date, no grants of Awards may be
made and the Plan shall continue to be in full force and effect solely with
respect to such Awards that remain outstanding. The Plan shall terminate at such
time after the tenth anniversary of this Restatement Effective Date that no
Awards remain outstanding.

 

25.                               TERM OF AWARD

 

Anything herein to the contrary notwithstanding, if any Award, or any part
thereof, has not been exercised and the Shares covered thereby not paid for
within the term of the Award as determined by the Committee, which in any event
shall not exceed ten years after the date on which the Award was granted, as set
forth in the Notice of Grant in the Grantee’s Award, such Award, or such part
thereof, and the right to acquire such Shares shall terminate, and all interests
and rights of the Grantee in and to the same shall expire. In the case of Shares
held by a Trustee, the Grantee shall elect whether to release such Shares from
trust or sell the Shares and upon such release or sale such trust shall expire.

 

23

--------------------------------------------------------------------------------


 

26.                               AMENDMENT AND TERMINATION OF THE PLAN.

 

The Board at any time and from time to time may suspend, terminate, modify or
amend the Plan, whether retroactively or prospectively; provided, however, that,
unless otherwise determined by the Board, an amendment which requires
shareholder approval in order for the Plan to continue to comply with any
Applicable Law shall not be effective unless approved by the requisite vote of
shareholders, and provided further that except as provided herein, no
suspension, termination, modification or amendment of the Plan may adversely
affect any Award previously granted, without the written consent of Grantees
holding a majority in interest of the Awards so affected, and in the event that
such consent is obtained, all Awards so affected and the holders thereof shall
be bound by and be deemed amended as set forth in, such consent.

 

27.                               RULES PARTICULAR TO SPECIFIC COUNTRIES

 

27.1                        Awards in Other Jurisdictions. Notwithstanding
anything herein to the contrary, the terms and conditions of the Plan may be
amended with respect to a particular country by means of an appendix to the
Plan, and to the extent that the terms and conditions set forth in any appendix
conflict with any provisions of the Plan, the provisions of the appendix shall
govern. Terms and conditions set forth in the Appendix shall apply only to
Awards granted to a Grantee under the jurisdiction of the specific country that
is the subject of the appendix and shall not apply to Awards issued to a Grantee
not under the jurisdiction of such country. The adoption of any such appendix
shall be subject to the approval of the Board of Directors or the Committee, and
if required in connection with the application of certain tax treatment,
pursuant to applicable stock exchange rules or regulations or otherwise, then
also the approval of the shareholders of the Company at the required majority.

 

27.2                        Code Section 409A. To the extent applicable, the
Plan and any agreement hereunder shall be interpreted to avoid application of
tax under Section 409A of the Code. Notwithstanding any provision of the Plan to
the contrary, in the event that, following the Restatement Effective Date, the
Board determines that any Award may be subject to Section 409A of the Code, the
Board may adopt such amendments to the Plan and such agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Board determines are
necessary or appropriate to (a) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award or (b) comply with the requirements of Section 409A of the Code.

 

27.3                        Awards to U.S. Non-Exempt Employees. If an Award is
granted to an Employee who is a non-exempt employee for purposes of the U.S.
Fair Labor Standards Act of 1938, as amended (“FLSA”) or comparable state law,
the Award will not be first exercisable for or vested in any Shares until at
least six months following the date of grant of the Award, other than under such
circumstances as to which, under Applicable Law, earlier exercise or vesting
will not give rise to an obligation on the part of the Company or any Affiliate
to pay overtime wages to such Employee. The foregoing provision is intended to
operate so that any income derived by a non-exempt employee in connection with
the exercise or vesting of an Award will be exempt from his or her regular rate
of pay.

 

24

--------------------------------------------------------------------------------


 

28.                               GOVERNING LAW; JURISDICTION.

 

The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Israel, except with respect to matters that
are subject to tax laws, regulations and rules in any specific jurisdiction,
which shall be governed by the respective laws, regulations and rules of such
jurisdiction. Certain definitions, which refer to laws other than the laws of
such jurisdiction, shall be construed in accordance with such other laws. The
courts of competent jurisdiction located in Tel-Aviv-Jaffa, Israel shall have
exclusive jurisdiction over any dispute arising out of or in connection with the
Plan and any Award granted hereunder, other than disputes involving U.S.
citizens. The courts of competent jurisdiction located in Contra Costa County,
California, U.S.A., shall have exclusive jurisdiction over any dispute involving
a U.S. citizen and arising out of or in connection with the Plan and any Award
granted hereunder. By signing any agreement relating to an Award hereunder each
Grantee irrevocably submits to such exclusive jurisdiction as applicable.

 

29.                               NON-EXCLUSIVITY OF THE PLAN.

 

Neither the adoption of the Plan by the Board nor the submission of the Plan to
shareholders of the Company for approval (to the extent required under
Applicable Law) shall be construed as creating any limitations on the power or
authority of the Board to adopt such other or additional incentive or other
compensation arrangements of whatever nature as the Board may deem necessary or
desirable or preclude or limit the continuation of any other plan, practice or
arrangement for the payment of compensation or fringe benefits to employees
generally, or to any class or group of employees, which the Company or any
Subsidiary now has lawfully put into effect, including any retirement, pension,
savings and stock purchase plan, insurance, death and disability benefits and
executive short-term or long-term incentive plans.

 

30.                               MISCELLANEOUS.

 

30.1                        Additional Terms. Each Award awarded under the Plan
may contain such other terms and conditions not inconsistent with the Plan as
may be determined by the Committee, in its sole discretion.

 

30.2                        Currency. Except as otherwise determined by the
Administrator, all monetary values with respect to Awards granted pursuant to
this Plan, including without limitation the Fair Market Value and the Exercise
Price of each Option, shall be stated in United States Dollars. In the event
that the exercise price is in fact to be paid in New Israeli Shekels, then the
conversion rate to be applied shall be the last known representative rate of
exchange of the US Dollar to the New Israeli Shekel on the date of payment as
announced by the Bank of Israel. Provided, however, that the amount of any tax
liability shall be determined in accordance with applicable law and regulations.

 

30.3                        Construction. To the extent any provision herein
conflicts with the conditions of any relevant tax law or regulation which are
relied upon for tax relief in respect of a particular Award to a Grantee, the
provisions of such law or regulation shall prevail over those of the Plan and
the Committee is empowered hereunder to interpret and enforce the said
prevailing provisions.

 

25

--------------------------------------------------------------------------------


 

30.4                        Severability. If any provision of the Plan or any
Option Agreement, Restricted Share Agreement, Restricted Share Unit Agreement or
any other agreement entered into in connection with an Award shall be determined
to be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction. In addition, if any particular provision contained in the
Plan or any Option Agreement, Restricted Share Agreement, Restricted Share Unit
Agreement or any other agreement entered into in connection with an Award shall
for any reason be held to be excessively broad as to duration, geographic scope,
activity or subject, it shall be construed by limiting and reducing such
provision as to such characteristic so that the provision is enforceable to
fullest extent compatible with Applicable Law as it shall then appear.

 

30.5                        Captions and Titles. The use of captions and titles
in the Plan or any Option Agreement, Restricted Share Agreement, Restricted
Share Unit Agreement or any other agreement entered into in connection with an
Award is for the convenience of reference only and shall not affect the meaning
of any provision of the Plan or such agreement.

 

26

--------------------------------------------------------------------------------